 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       VERNON S. SEEVERS,                             No. 2:18-cv-0208 DB
12                        Plaintiff,
13             v.                                       ORDER
14       ANDREW SAUL, Commissioner of Social
         Security,1
15

16                        Defendant.
17

18            This social security action was submitted to the court without oral argument for ruling on

19   plaintiff’s motion for summary judgment and defendant’s cross-motion for summary judgment.2

20   Plaintiff’s motion argues that the Administrative Law Judge’s treatment of the medical opinion

21   evidence, lay testimony, and the side effects from plaintiff’s medications constituted error.

22   ////

23

24   1
       Andrew Saul became the Commissioner of the Social Security Administration on June 17,
     2019. See https://www.ssa.gov/agency/commissioner.html (last visited by the court on July 30,
25   2019). Accordingly, Andrew Saul is substituted in as the defendant in this action. See 42 U.S.C.
26   § 405(g) (referring to the “Commissioner’s Answer”); 20 C.F.R. § 422.210(d) (“the person
     holding the Office of the Commissioner shall, in his official capacity, be the proper defendant”).
27
     2
       Both parties have previously consented to Magistrate Judge jurisdiction over this action
28   pursuant to 28 U.S.C. § 636(c). (See ECF Nos. 4 & 7.)
                                                     1
 1          For the reasons explained below, plaintiff’s motion is granted in part, the decision of the

 2   Commissioner of Social Security (“Commissioner”) is reversed, and the matter is remanded for

 3   further proceedings.

 4                                   PROCEDURAL BACKGROUND

 5          “On April 19, 2013,” plaintiff filed an application for Disability Insurance Benefits

 6   (“DIB”) under Title II of the Social Security Act (“the Act”), alleging disability beginning on July

 7   30, 2010. (Transcript (“Tr.”) at 20.) Plaintiff’s alleged impairments included cervical

 8   degenerative disc disease, ulcerative colitis, arthritis in the spine, abdominal pain, and difficulty

 9   sleeping. (Id. at 175.) Plaintiff’s application was denied initially, (id. at 91-95), and upon

10   reconsideration. (Id. at 97-101.)

11          Plaintiff requested an administrative hearing and a hearing was held before an

12   Administrative Law Judge (“ALJ”) on June 24, 2016. (Id. at 39-63.) Plaintiff was represented by

13   an attorney and testified at the administrative hearing. (Id. at 39-41.) In a decision issued on

14   September 15, 2016, the ALJ found that plaintiff was not disabled. (Id. at 33.) The ALJ entered

15   the following findings:

16                  1. The claimant meets the insured status requirements of the Social
                    Security Act through December 31, 2016.
17
                    2. The claimant has not engaged in substantial gainful activity
18                  since July 30, 2010, the alleged onset date (20 CFR 404.1571 et
                    seq.).
19
                    3. The claimant has the following severe impairments: cervical
20                  degenerative disc disease, status-post two surgical repairs with post-
                    fusion syndrome; lumbar degenerative disc disease status-post
21                  surgical repair; ulcerative colitis; chronic obstructive pulmonary
                    disease (COPD); seasonal allergies; psychological factors affecting
22                  his physical illness; and mild adjustment reaction (20 CFR
                    404.1520(c)).
23
                    4. The claimant does not have an impairment or combination of
24                  impairments that meets or medically equals the severity of one of
                    the listed impairments in 20 CFR Part 404, Subpart P, Appendix 1
25                  (20 CFR 404.1520(d), 404.1525, and 404.1526).
26                  5. After careful consideration of the entire record, I find that, prior
                    to February 2015, the claimant had the residual functional capacity
27                  to perform light work as defined in 20 CFR 404.1567(b) with the
                    following additional limitations: he could occasionally stoop, kneel,
28                  crouch, and balance, but never crawl or climb ladders, ropes, or
                                                       2
 1                     scaffolds. He could frequently, but not continuously, handle and
                       finger with the right upper extremity and only occasionally reach
 2                     overhead bilaterally. He could have no exposure to atmospheric
                       conditions. In addition, he required the freedom to sit and stand as
 3                     needed, while remaining on task. As for mental limitations, he
                       required a low stress work environment, defined as one requiring
 4                     occasional workplace changes and occasional work-related
                       decision-making. He could have only occasional public contact.
 5                     After February 2015, the claimant’s residual functional capacity
                       was the same except that he was limited to lifting/carrying ten
 6                     pound (sic) occasionally and less than ten pounds frequently due to
                       increased neck pain and a subsequent surgery.
 7
                       6. The claimant is unable to perform any past relevant work (20
 8                     CFR 404.1565).

 9                     7. The claimant was born [in] 1960 and was 50 years old, which is
                       defined as an individual closely approaching advanced age, on the
10                     alleged disability onset date (20 CFR 404.1563).

11                     8. The claimant has at least a high school education and is able to
                       communicate in English (20 CFR 404.1564).
12
                       9. The claimant has acquired work skills from past relevant work (20
13                     CFR 404.1568).

14                     10. Considering the claimant’s age, education, work experience, and
                       residual functional capacity, the claimant has acquired work skills
15                     from past relevant work that are transferable to other occupations
                       with jobs existing in significant numbers in the national economy (20
16                     CFR 404.1569, 404.1569(a) and 404.1568(d)).

17                     11. The claimant has not been under a disability, as defined in the
                       Social Security Act, from July 30, 2010, through the date of this
18                     decision (20 CFR 404.1520(g)).

19   (Id. at 22-33.)

20           On December 1, 2017, the Appeals Council denied plaintiff’s request for review of the

21   ALJ’s September 15, 2016 decision. (Id. at 1-6.) Plaintiff sought judicial review pursuant to 42

22   U.S.C. § 405(g) by filing the complaint in this action on January 30, 2018. (ECF. No. 1.)

23                                           LEGAL STANDARD

24           “The district court reviews the Commissioner’s final decision for substantial evidence,

25   and the Commissioner’s decision will be disturbed only if it is not supported by substantial

26   evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153, 1158-59 (9th Cir. 2012).

27   Substantial evidence is such relevant evidence as a reasonable mind might accept as adequate to

28   ////
                                                         3
 1   support a conclusion. Osenbrock v. Apfel, 240 F.3d 1157, 1162 (9th Cir. 2001); Sandgathe v.

 2   Chater, 108 F.3d 978, 980 (9th Cir. 1997).

 3          “[A] reviewing court must consider the entire record as a whole and may not affirm

 4   simply by isolating a ‘specific quantum of supporting evidence.’” Robbins v. Soc. Sec. Admin.,

 5   466 F.3d 880, 882 (9th Cir. 2006) (quoting Hammock v. Bowen, 879 F.2d 498, 501 (9th Cir.

 6   1989)). If, however, “the record considered as a whole can reasonably support either affirming or

 7   reversing the Commissioner’s decision, we must affirm.” McCartey v. Massanari, 298 F.3d 1072,

 8   1075 (9th Cir. 2002).

 9          A five-step evaluation process is used to determine whether a claimant is disabled. 20

10   C.F.R. § 404.1520; see also Parra v. Astrue, 481 F.3d 742, 746 (9th Cir. 2007). The five-step

11   process has been summarized as follows:

12                  Step one: Is the claimant engaging in substantial gainful activity? If
                    so, the claimant is found not disabled. If not, proceed to step two.
13
                    Step two: Does the claimant have a “severe” impairment? If so,
14                  proceed to step three. If not, then a finding of not disabled is
                    appropriate.
15
                    Step three: Does the claimant’s impairment or combination of
16                  impairments meet or equal an impairment listed in 20 C.F.R., Pt. 404,
                    Subpt. P, App. 1? If so, the claimant is automatically determined
17                  disabled. If not, proceed to step four.
18                  Step four: Is the claimant capable of performing his past work? If
                    so, the claimant is not disabled. If not, proceed to step five.
19
                    Step five: Does the claimant have the residual functional capacity to
20                  perform any other work? If so, the claimant is not disabled. If not,
                    the claimant is disabled.
21

22   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).

23          The claimant bears the burden of proof in the first four steps of the sequential evaluation

24   process. Bowen v. Yuckert, 482 U.S. 137, 146 n. 5 (1987). The Commissioner bears the burden

25   if the sequential evaluation process proceeds to step five. Id.; Tackett v. Apfel, 180 F.3d 1094,

26   1098 (9th Cir. 1999).
27   ////

28   ////
                                                       4
 1                                             APPLICATION

 2          Plaintiff’s pending motion argues that the ALJ committed the following three principal

 3   errors: (1) the ALJ’s treatment of the medical opinion evidence constituted error; (3) the ALJ’s

 4   treatment of the subjective testimony constituted error; and (3) the ALJ failed to consider the side

 5   effects of plaintiff’s narcotic pain medication.3 (Pl.’s MSJ (ECF No. 11) at 7-17.4)

 6   I.     Medical Opinion Evidence

 7          The weight to be given to medical opinions in Social Security disability cases depends in

 8   part on whether the opinions are proffered by treating, examining, or nonexamining health

 9   professionals. Lester, 81 F.3d at 830; Fair v. Bowen, 885 F.2d 597, 604 (9th Cir. 1989). “As a

10   general rule, more weight should be given to the opinion of a treating source than to the opinion

11   of doctors who do not treat the claimant[.]” Lester, 81 F.3d at 830. This is so because a treating

12   doctor is employed to cure and has a greater opportunity to know and observe the patient as an

13   individual. Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Bates v. Sullivan, 894 F.2d

14   1059, 1063 (9th Cir. 1990).

15          The uncontradicted opinion of a treating or examining physician may be rejected only for

16   clear and convincing reasons, while the opinion of a treating or examining physician that is

17   controverted by another doctor may be rejected only for specific and legitimate reasons supported

18   by substantial evidence in the record. Lester, 81 F.3d at 830-31. “The opinion of a nonexamining

19   physician cannot by itself constitute substantial evidence that justifies the rejection of the opinion

20   of either an examining physician or a treating physician.” (Id. at 831.) Finally, although a
21   treating physician’s opinion is generally entitled to significant weight, “‘[t]he ALJ need not

22   accept the opinion of any physician, including a treating physician, if that opinion is brief,

23   conclusory, and inadequately supported by clinical findings.’” Chaudhry v. Astrue, 688 F.3d 661,

24   ////

25

26
     3
       The court has reordered and reorganized plaintiff’s arguments for purposes of clarity and
     efficiency.
27
     4
       Page number citations such as this one are to the page number reflected on the court’s CM/ECF
28   system and not to page numbers assigned by the parties.
                                                       5
 1   671 (9th Cir. 2012) (quoting Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir.

 2   2009)).

 3              Here, plaintiff challenges the ALJ’s treatment of the opinion of Dr. Richard P.

 4   Musselman, a treating physician. (Pl.’s MSJ (ECF No. 11) at 11-14.) In this regard, on

 5   November 21, 2013, Dr. Musselman completed a Physical Residual Functional Capacity

 6   Questionnaire. (Tr. at 506-09.) The ALJ recounted Dr. Musselman’s opinion, stating:

 7                     . . . Richard P. Musselman, DO determined that the claimant could
                       stand/walk for less than two hours and rarely twist, stoop, crouch,
 8                     squat, or climb stairs. He also said that the claimant would need a
                       fifteen to twenty minute break every hour during the day and would
 9                     miss more than four workdays per month.
10   (Id. at 30.)

11              The ALJ afforded Dr. Musselman’s opinion “little weight,” asserting:

12                     This opinion is also5 inconsistent with the record, including Dr.
                       Musselman’s own treatment notes, which included relatively normal
13                     physical examinations and described activities well in excess to the
                       limits given in his medical source statement. Moreover, this opinion
14                     did not seem to consider the claimant’s improved colitis. I, therefore,
                       assigned this opinion little weight.
15

16   (Id.) The ALJ’s treatment of Dr. Musselman’s opinion is erroneous in several respects.

17              First, the reasoning consists of two, vague and conclusory sentences unsupported by

18   reference, or citation, to any evidentiary support. The ALJ does not explain what evidence

19   supports the conclusion that Dr. Musselman’s opinion was undermined by treatment notes, what

20   alleged activities were in excess of the opined limitations, or the relevance of plaintiff’s improved
21   colitis.

22              “An ALJ may only reject a treating physician’s contradicted opinion[] by providing

23   ‘specific and legitimate reasons that are supported by substantial evidence.’” Ghanim v. Colvin,

24   763 F.3d 1154, 1161 (9th Cir. 2014) (quoting Ryan v. Comm’r of Soc. Sec., 528 F.3d 1194, 1198

25   (9th Cir. 2008)). “‘The ALJ can meet this burden by setting out a detailed and thorough summary

26   of the facts and conflicting clinical evidence, stating his interpretation thereof, and making
27
     5
       The use of the word “also” here appears to be a typo, as no other reason was given for
28   discrediting Dr. Musselman’s opinion.
                                                      6
 1   findings.’” Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989) (quoting Cotton v. Bowen,

 2   799 F.2d 1403, 1408 (9th Cir. 1986)). In this regard, “an ALJ errs when he rejects a medical

 3   opinion or assigns it little weight while doing nothing more than ignoring it, asserting without

 4   explanation that another medical opinion is more persuasive, or criticizing it with boilerplate

 5   language that fails to offer a substantive basis for his conclusion.” Garrison v. Colvin, 759 F.3d

 6   995, 1012-13 (9th Cir. 2014); see also Embrey v. Bowen, 849 F.2d 418, 421-22 (9th Cir. 1988)

 7   (“To say that medical opinions are not supported by sufficient objective findings or are contrary

 8   to the preponderant conclusions mandated by the objective findings does not achieve the level of

 9   specificity . . . required, even when the objective factors are listed seriatim. The ALJ must do

10   more than offer his conclusions. He must set forth his own interpretations and explain why they,

11   rather than the doctors’, are correct.”).

12           Second, the ALJ’s characterization of Dr. Musselman’s treatment notes is belied by the

13   record. On August 17, 2010, Dr. Musselman examined plaintiff and found that plaintiff had

14   “progressive cervical spine stenosis,” that was “of a grave concern” to Dr. Musselman. (Tr. at

15   951.) In November of 2010, Dr. Musselman advised plaintiff that “he may never be pain free and

16   may never get off drugs[.]” (Id. at 963.) At that time, those drugs included Fentanyl and

17   Dilaudid. (Id.) See Ligons v. Berryhill, No. 2:17-cv-1283 EFB, 2018 WL 4502483, *4 (E.D.

18   Cal. Sept. 20, 2018) (ALJ erroneously characterized treatment regimen including Fentanyl and

19   “other strong narcotic pain medications” as conservative) (citations omitted).

20           Dr. Musselman’s opinion was later supported by Dr. Rudolph Schrot, who wrote Dr.
21   Musselman on July 11, 2011, following an examination of the plaintiff post-spinal surgery. Dr.

22   Schrot opined to Dr. Musselman that plaintiff’s “symptoms may always be present due to

23   permanent damage in the spinal cord.” (Tr. at 356.) On November 21, 2013, Dr. Musselman

24   examined plaintiff and indicated that plaintiff should “consult Dr. Purcell for injections in his

25   neck” to treat plaintiff’s “cervical spinal fusion.” (Id. at 511.)

26           Accordingly, the court finds that the ALJ failed to offer specific and legitimate, let alone
27   clear and convincing, reasons for rejecting Dr. Musselman’s opinion. Plaintiff, therefore, is

28   entitled to summary judgment on this claim.
                                                         7
 1   II.     Subjective Testimony

 2          A.      Plaintiff’s Subjective Testimony

 3          Plaintiff next challenges the ALJ’s treatment of plaintiff’s subjective testimony. (Pl.’s

 4   MSJ (ECF No. 11) at 7-11.) The Ninth Circuit has summarized the ALJ’s task with respect to

 5   assessing a claimant’s credibility as follows:

 6                  To determine whether a claimant’s testimony regarding subjective
                    pain or symptoms is credible, an ALJ must engage in a two-step
 7                  analysis. First, the ALJ must determine whether the claimant has
                    presented objective medical evidence of an underlying impairment
 8                  which could reasonably be expected to produce the pain or other
                    symptoms alleged. The claimant, however, need not show that her
 9                  impairment could reasonably be expected to cause the severity of the
                    symptom she has alleged; she need only show that it could
10                  reasonably have caused some degree of the symptom. Thus, the ALJ
                    may not reject subjective symptom testimony . . . simply because
11                  there is no showing that the impairment can reasonably produce the
                    degree of symptom alleged.
12
                    Second, if the claimant meets this first test, and there is no evidence
13                  of malingering, the ALJ can reject the claimant’s testimony about the
                    severity of her symptoms only by offering specific, clear and
14                  convincing reasons for doing so[.]
15   Lingenfelter v. Astrue, 504 F.3d 1028, 1035-36 (9th Cir. 2007) (citations and quotation marks

16   omitted). “The clear and convincing standard is the most demanding required in Social Security

17   cases.” Moore v. Commissioner of Social Sec. Admin., 278 F.3d 920, 924 (9th Cir. 2002). “At

18   the same time, the ALJ is not required to believe every allegation of disabling pain, or else

19   disability benefits would be available for the asking[.]” Molina v. Astrue, 674 F.3d 1104, 1112

20   (9th Cir. 2012).
21          “The ALJ must specifically identify what testimony is credible and what testimony

22   undermines the claimant’s complaints.”6 Valentine v. Commissioner Social Sec. Admin., 574

23   F.3d 685, 693 (9th Cir. 2009) (quoting Morgan v. Comm’r of Soc. Sec. Admin., 169 F.3d 595,

24
     6
       In March 2016, Social Security Ruling (“SSR”) 16-3p went into effect. “This ruling makes
25   clear what our precedent already required: that assessments of an individual’s testimony by an
26   ALJ are designed to ‘evaluate the intensity and persistence of symptoms after the ALJ finds that
     the individual has a medically determinable impairment(s) that could reasonably be expected to
27   produce those symptoms,’ and not to delve into wide-ranging scrutiny of the claimant’s character
     and apparent truthfulness.” Trevizo v. Berryhill, 871 F.3d 664, 679 (9th Cir. 2017) (quoting SSR
28   16-3p) (alterations omitted).
                                                       8
 1   599 (9th Cir. 1999)). In weighing a claimant’s credibility, an ALJ may consider, among other

 2   things, the “[claimant’s] reputation for truthfulness, inconsistencies either in [claimant’s]

 3   testimony or between [her] testimony and [her] conduct, [claimant’s] daily activities, [her] work

 4   record, and testimony from physicians and third parties concerning the nature, severity, and effect

 5   of the symptoms of which [claimant] complains.” Thomas v. Barnhart, 278 F.3d 947, 958-59

 6   (9th Cir. 2002) (modification in original) (quoting Light v. Soc. Sec. Admin., 119 F.3d 789, 792

 7   (9th Cir. 1997)). If the ALJ’s credibility finding is supported by substantial evidence in the

 8   record, the court “may not engage in second-guessing.” Id.

 9          Here, the ALJ found that plaintiff’s medically determinable impairments could reasonably

10   be expected to cause some of the symptoms alleged, but that plaintiff’s statements concerning the

11   intensity, persistence, and limiting effects of those symptoms were “not entirely consistent with

12   the medical evidence and other evidence in the record for the reason explained in [the] decision.”

13   (Tr. at 26.) Plaintiff argues that the “ALJ provided two grounds to justify rejecting Plaintiff’s

14   testimony.” (Pl.’s MSJ (ECF No. 11) at 8.)

15          Plaintiff notes that the ALJ first relied on a lack of objective evidence to support the

16   severity of the alleged symptoms. (Id.) And it is true that “after a claimant produces objective

17   medical evidence of an underlying impairment, an ALJ may not reject a claimant’s subjective

18   complaints based solely on a lack of medical evidence to fully corroborate the alleged severity of

19   pain.” Burch v. Barnhart, 400 F.3d 676, 680 (9th Cir. 2005) (emphasis added). Here, however,

20   the ALJ did not reject plaintiff’s testimony based solely on a lack of medical evidence.
21          The ALJ also rejected plaintiff’s testimony because the record showed that despite the

22   alleged impairments, plaintiff “engaged in relatively robust physical activities.” (Tr. at 27.)

23   Specifically, the ALJ noted that a June 26, 2012 treatment note from Dr. Edward Richert noted

24   that plaintiff reported having gone on a hike “with a 30-pound pack[.]” (Id. at 27, 595.) The next

25   day plaintiff engaged in “some very heavy yard work,” consisting of “a lot of digging,” and use of

26   “an ax on roots.” (Id.) And on February 7, 2014, Dr. Richert stated that plaintiff reported “doing
27   some physical activity on his truck again,” which consisted of using “a buffer” on his truck. (Id.

28   at 27, 48, 664.)
                                                        9
 1            Plaintiff notes that after these activities, plaintiff “suffered significant pain[.]” (Pl.’s MSJ

 2   (ECF No. 11) at 10.) And the court is cognizant of the fact that “[d]isability does not mean that a

 3   claimant must vegetate in a dark room excluded from all forms of human and social activity.”

 4   Cooper v. Bowen, 815 F.2d 557, 561 (9th Cir. 1987). However, “a Social Security claimant’s

 5   activities of daily living may discredit her testimony regarding symptoms . . . when . . . the

 6   activities contradict her testimony.” Schultz v. Colvin, 32 F.Supp.3d 1047, 1059 (N.D. Cal.

 7   2014).

 8            Here, while plaintiff’s activities may have resulted in later pain, it is also true that the

 9   activities cited by the ALJ contradicted plaintiff’s testimony. In this regard, plaintiff’s ability to

10   hike carrying a 30-pound pack one day and then the following day engage in heavy yard work

11   contradicted plaintiff’s testimony that plaintiff impairments limited plaintiff’s ability stand, lift

12   twenty pounds, and walk. (Tr. at 26.) The same is true of plaintiff’s ability to use a buffer on his

13   vehicle.

14            Accordingly, the ALJ provided a clear and convincing reason for rejecting plaintiff’s

15   testimony. Plaintiff, therefore, is not entitled to summary judgment as to this claim.

16            B.      Lay Testimony

17            Plaintiff next challenges the ALJ’s treatment of the lay testimony offered by plaintiff’s

18   wife. (Pl.’s MSJ (ECF No. 11) at 14-15.) The testimony of lay witnesses, including family

19   members and friends, reflecting their own observations of how the claimant’s impairments affect

20   his activities must be considered and discussed by the ALJ. Robbins, 466 F.3d at 885; Smolen,
21   80 F.3d at 1288; Sprague v. Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). Persons who see the

22   claimant on a daily basis are competent to testify as to their observations. Regennitter, 166 F.3d

23   at 1298; Dodrill v. Shalala, 12 F.3d 915, 918-19 (9th Cir. 1993). If the ALJ chooses to reject or

24   discount the testimony of a lay witness, he or she must give reasons germane to each particular

25   witness in doing so. Regennitter, 166 F.3d at 1298; Dodrill, 12 F.3d at 919.

26            The mere fact that a lay witness is a relative of the claimant cannot be a ground for
27   rejecting the witness’s testimony. Regennitter, 166 F.3d at 1298; Smolen, 80 F.3d at 1289.

28   Moreover, “the reasons ‘germane to each witness’ must be specific.” Bruce v. Astrue, 557 F.3d
                                                          10
 1   1113, 1115 (9th Cir. 2009) (quoting Stout v. Comm’r, 454 F.3d 1050, 1054 (9th Cir. 2006)).

 2   However, the ALJ may cite the same reasons for rejecting plaintiff’s statements to reject third-

 3   party statements where the statements are similar. See Valentine, 574 F.3d at 694 (approving

 4   rejection of a third-party family member’s testimony, which was similar to the claimant’s, for the

 5   same reasons given for rejection of the claimant’s complaints).

 6          Here, the ALJ acknowledged the testimony offered by plaintiff’s wife and assigned it

 7   “some weight” because she was “likely familiar with the claimant’s impairments due to

 8   longitudinal familiarity.” (Tr. at 30.) In support of this determination the ALJ noted that

 9   plaintiff’s wife “noted limitations well in excess of those documented in the record,” and that

10   “treatment notes showed that the claimant was much more active than she described.” (Id.)

11          As noted above, the ALJ rejected plaintiff’s testimony, in part, because treatment notes

12   reflected that plaintiff’s activities were inconsistent with plaintiff’s testimony. “[I]f the ALJ gives

13   germane reasons for rejecting testimony by one witness, the ALJ need only point to those reasons

14   when rejecting similar testimony by a different witness.” Molina v. Astrue, 674 F.3d 1104, 1114

15   (9th Cir. 2012). Because the ALJ provided a clear and convincing reason for rejecting plaintiff’s

16   testimony, that same reason constitutes a germane reason to reject the testimony of plaintiff’s

17   wife. See Bennett v. Colvin, 202 F.Supp.3d 1119, 1131 (N.D. Cal. 2016) (“In such a situation,

18   the ALJ also gives germane reasons for rejecting other lay witness testimony where it is found to

19   be similar to the claimant’s.”).

20          Accordingly, the ALJ provided a germane reason for rejecting the lay witness testimony.
21   Plaintiff, therefore, is also not entitled to summary judgment on this claim.

22   III.   Side Effects of Plaintiff’s Narcotic Pain Medication

23          Plaintiff’s final argument is that the ALJ failed to consider “all the effects from Plaintiff’s

24   long-term narcotic dependency.” (Pl.’s MSJ (ECF No. 11) at 17.) It is true that the “ALJ must

25   consider all relevant evidence in the record, including . . . medical records, lay evidence, and the

26   effects of symptoms, including pain, that are reasonably attributed to a medically determinable
27   impairment.” Robbins v. Social Sec. Admin., 466 F.3d 880, 883 (9th Cir. 2006) (quoting SSR

28   96-8p, *5).
                                                        11
 1            Here, although plaintiff cites to medical records noting that plaintiff experienced dizziness

 2   on occasion and general concerns with plaintiff’s “narcotic dependency,” plaintiff has failed to

 3   cite to evidence of an impairment that was not considered by the ALJ. Moreover, although “[a]n

 4   ALJ must give clear and convincing reasons for rejecting a claimant’s testimony regarding the

 5   side effects she experiences from her medications” plaintiff does not point to any testimony

 6   concerning side effects that the ALJ failed to consider. Salazar v. Astrue, 859 F.Supp.2d 1202,

 7   1228 (D. Or. 2012). And, as noted above, the ALJ provided a clear and convincing reason for

 8   rejecting plaintiff’s testimony.

 9            Accordingly, plaintiff is not entitled to summary judgment on this claim.

10                                              CONCLUSION

11            After having found error, “‘[t]he decision whether to remand a case for additional

12   evidence, or simply to award benefits[,] is within the discretion of the court.’” Trevizo v.

13   Berryhill, 871 F.3d 664, 682 (9th Cir. 2017) (quoting Sprague v. Bowen, 812 F.2d 1226, 1232

14   (9th Cir. 1987)). A case may be remanded under the “credit-as-true” rule for an award of benefits

15   where:

16                   (1) the record has been fully developed and further administrative
                     proceedings would serve no useful purpose; (2) the ALJ has failed to
17                   provide legally sufficient reasons for rejecting evidence, whether
                     claimant testimony or medical opinion; and (3) if the improperly
18                   discredited evidence were credited as true, the ALJ would be
                     required to find the claimant disabled on remand.
19

20   Garrison, 759 F.3d at 1020.
21            Even where all the conditions for the “credit-as-true” rule are met, the court retains

22   “flexibility to remand for further proceedings when the record as a whole creates serious doubt as

23   to whether the claimant is, in fact, disabled within the meaning of the Social Security Act.” Id. at

24   1021; see also Dominguez v. Colvin, 808 F.3d 403, 407 (9th Cir. 2015) (“Unless the district court

25   concludes that further administrative proceedings would serve no useful purpose, it may not

26   remand with a direction to provide benefits.”); Treichler v. Commissioner of Social Sec. Admin.,
27   775 F.3d 1090, 1105 (9th Cir. 2014) (“Where . . . an ALJ makes a legal error, but the record is

28   uncertain and ambiguous, the proper approach is to remand the case to the agency.”).
                                                        12
 1            Here, the court cannot find that further administrative proceedings would serve no useful

 2   purpose. This matter will, therefore, be remanded for further proceedings consistent with this

 3   order.

 4            Accordingly, IT IS HEREBY ORDERED that:

 5            1. Plaintiff’s motion for summary judgment (ECF No. 11) is granted in part and denied in

 6   part;

 7            2. Defendant’s cross-motion for summary judgment (ECF No. 12) is granted in part and

 8   denied in part;

 9            3. The Commissioner’s decision is reversed;

10            4. This matter is remanded for further proceedings consistent with the order; and

11            5. The Clerk of the Court shall enter judgment for plaintiff, and close this case.

12   Dated: August 2, 2019

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.soc sec\seevers0208.ord
23

24

25

26
27

28
                                                        13
